DETAILED ACTION

The Applicant’s amendment filed on November 3, 2022 was received.  Claims 6, 11-12 and 14-26 are now cancelled.  Claims 1-2, 4 and 7-9 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 8, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“one or more coating applicator mechanisms for depositing a performance enhancement coating solution onto the sloped outdoor panel surfaces” in claim 1;
“means for moving the one or more coating applicator mechanisms” in claim 1;
“one or more rolling mechanisms to move the applicator across the sloped outdoor panel surfaces” in claim 1;
 “mechanical extension device that enables the at least one or more coating applicator mechanisms to run off at least one end of at one of the surfaces of the sloped panels” in claim 1.
With regards to the “one or more coating applicator mechanisms” has been interpreted in accordance with the disclosure to refer to meniscus drag deposition mechanisms A102/A300 which is form with a porous material A303 through which solution A301 passes before being deposited onto the at least one surface A302 or the porous material A303 may be in contact with another porous material 304, in which case the solution A301 passes from porous material A303 to porous material A304 before being deposited onto the at least one surface A302 (fig. 1; para. 53, 59).  The “one or more coating applicator mechanisms” may also be interpreted in accordance with the disclosure to refer to spray system A900 deposits the solution onto the one or more panels A903 (fig. 9; para. 34, 65).
With regards to the “means for moving the one or more coating applicator mechanisms” has been interpreted in accordance with the disclosure to refer to at least one motivator mechanism A503 (e.g. motorized wheel assembly) (fig. 5; para. 61) or a motorized drive 601 connected to an axle 603 (fig. 16, para. 62).
With regards to the “one or more rolling mechanisms to move the applicator across the sloped outdoor panel surfaces” has been interpreted in accordance with the disclosure to refer to wheel 304/B304 (fig. 25, para. 86).
With regards to the “mechanical extension device that enables the at least one or more coating applicator mechanisms to run off at least one end of at one of the surfaces of the sloped panels” has been interpreted in accordance with the disclosure to refer to extension A107 that extends beyond the end of one of the surfaces of the sloped panels A105 that enables the at least one or more meniscus drag deposition mechanisms A102 to run off at least one end of at one of the surfaces of the sloped panels A105 (fig. 1; para. 55).

With regards to the claim recitations of the deposition rate of coating solution onto at least a portion of the sloped outdoor panel surfaces is changed to optimize optical characteristics of the nanostructured performance enhancement thin film if the spectrum of the reflected light from the nanostructured performance enhancement thin film shifts relative to the red or infrared side of the light spectrum or relative to an expected spectrum, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of the speed of the one or more meniscus drag deposition mechanisms is reduced to optimize optical 3characteristics of the nanostructured performance enhancement thin film if at least one of the following occurs: A. if the temperature of the sloped outdoor panel surfaces is reduced, B. if the spectrum of the reflected light from the nanostructured performance enhancement thin film shifts toward the red or infrared side of the light spectrum, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of an algorithm is used to determine how far to move the applicator in between the one or more coating passes of the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces, where not all the movement distances will be the same between the one or more coating passes, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of storing algorithm/software and applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of the algorithm involves making at least one coating pass with the one or more meniscus drag deposition mechanisms and then moving the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces a distance approximately equal to the width of the one or more meniscus drag deposition mechanisms and then making another coating pass and then moving the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces a distance such at least one meniscus drag deposition mechanism is positioned to coat at least a portion of the sloped outdoor panel surfaces that has not yet been coated, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of storing algorithm/software and applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of the nanostructured performance enhancement thin film coating is an anti-reflection coating, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film on a substrate, it is considered meeting this claim limitation.

Claim Objections
Claims 6, 11-12 and 14-26 are objected to because of the following informalities:  The canceled claims still have the text present, where text should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-10, 13 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1-lines 25, the recitation of “the second meniscus drag deposition mechanism” lacks antecedent basis.  For purposes of compact prosecution, the limitation will be interpreted as a second meniscus drag deposition mechanism (which is a further limitation to the first coating applicator mechanism).
In regards to claim 1-lines 29-31, the claim states “the one or more of the rolling mechanisms is positioned between the first meniscus drag deposition mechanism and the coating applicator”.  This arrangement is unclear as the coating applicator comprises the first meniscus drag deposition mechanism.  The claim recitations do not make clear the positioning of the components which comprise the coating applicator. 
For purposes of compact prosecution, the phrase will be interpreted as the one or more of the rolling mechanisms is positioned between the first meniscus drag deposition mechanism and the second meniscus drag deposition mechanism.
In regards to claim 2, lines 1-3, the recitation of “the at least first coating applicator mechanism comprises a the coating applicator” is unclear to how the first coating applicator mechanism could comprise the coating applicator, when the coating applicator comprises the first coating applicator mechanism as recited in claim 1.  
For purposes of compact prosecution, the phrase will be interpreted as the first meniscus drag deposition mechanism or the second meniscus drag deposition mechanism.
Response to Arguments
Applicant’s arguments, see response filed November 3, 2022, with respect to the rejection(s) of claim(s) 1-5, 7-10, 13 and 27-31 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the submitted claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717